DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, all lines, and similarly in claim 20, the applicant recites that “the light combining unit is a color separating unit, the color separating unit is located and combines the at least one conversion beam with the exciting beam passing through the wavelength converter.” This limitation is indefinite. 
As highlighted in the bold text, it appears the unit which combines light also separates color, which is later claimed to only combine the beam. The Examiner cannot determine the metes and bounds of this claim. Color is a characteristic of something (in this case, light), so to say it combines light but separates color doesn’t make any sense, as color is a characteristic of the light—how could something combine two photon rays each having an unique energy (color) into a single ray not having those energies?
At best, the claim will be treated for examination as to broadly claim an inherent feature of optics, that is, wherein the index of refraction of a material is wavelength dependent—this inherent property combines light but also separates color. Appropriate correction (or argument) is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US 2015/0077714 A1).
In regard to claim 1, Hsieh et al disclose an illumination system (Figure 1A), comprising an exciting light source module (110), a wavelength converter (130) and an anisotropic diffusion element (120), wherein the exciting light source module is configured to emit an exciting beam; the wavelength converter is disposed on a transmission path of the exciting beam; and the anisotropic diffusion element is disposed on the transmission path of the exciting beam and located between the exciting light source module and the wavelength converter, wherein the anisotropic diffusion element allows the passing exciting beam to expand in a light expanding direction. (Figure 1A; see at least [0046]-[0049])
Hsieh et al fail to disclose that the light expanding direction is parallel to a fast axis of the exciting beam. (To be clear, the prior art teaches a light expanding direction along the slow axis.)
However, the prior art of Hsieh et al teaches a laser light source in combination with a wavelength conversion wheel and an anisotropic diffusion element, and where there is a limited range and only one other option for alignment along the maximum/minimum (that is, the expanding direction can be aligned along the slow axis or the fast axis or at some state in-between—this is a limited range of at most 90 degrees), it would have been obvious to one of ordinary skill in the art at the time of filing to align the beam expanding axis of the anisotropic diffusion element with the fast axis of the laser light of Hsieh et al in order to optimize the optical efficiency of the system, and to manage generated heat.
See MPEP 2144.05 II A In the instant case, the general conditions are expressly clear and understood by one of ordinary skill, and the range is exceedingly narrow (0 to 90 degrees). On of ordinary skill would at least find experimenting with aligning the expanding axis of the diffusion element to the fast axis of the last at least “obvious to try,” and such optimization benefit would be discovered through routine experimentation. 

In regard to claim 2 and 12, Hsieh et al disclose that the wavelength converter is configured to rotate around a central axis (i.e. a color wheel). (Figure 1A; see at least [0046]-[0049])
Hsieh et al fail to disclose that at a position of the wavelength converter illuminated by the exciting beam, the fast axis of the exciting beam is parallel to a radial direction of the wavelength converter about the central axis.
However, again, there are two min/max arrangements available to the PHOSITA: one with the slow axis aligned to the radial direction of the wheel and one with the fast axis aligned to the radiation direction of the wheel. Where Hsieh et al discloses an inventive goal to manage heat on the conversion element, it would have been obvious to one of ordinary skill in the art at the time of filing to align the fast axis with the radial direction of the color wheel of Hsieh et al in order to optimize the heat distribution along the rotating wheel.


In regard to claim 3 and 13, Hsieh et al disclose that after the exciting beam emitted from the exciting light source module passes through the anisotropic diffusion element, the exciting beam forms a light spot on the wavelength converter. (Figure 1A; see at least [0046]-[0049])
Hsieh et al fail to disclose that an energy intensity distribution of the light spot along the radial direction about the central axis is lower in a center and higher on two sides.
However, as discussed above, aligning the diffusion element’s expanding axis with the fast axis of the laser is obvious routine experimentation, and that experimentation implies particular geometry, mainly that the fast axis is expanded longer than it its initial emitted length, and thus the central axis would be of a lower intensity then the unexpanded slow axis, and thus it would have been obvious to one of ordinary skill in the art at the time of filing to align the beam expanding axis of the anisotropic diffusion element with the fast axis of the laser light of Hsieh et al in order to optimize the optical efficiency of the system, and to manage generated heat.

In regard to claim 4 and 14, Hsieh et al disclose that the anisotropic diffusion element has a bent surface, the bent surface comprises a plurality of sub-surfaces (SS) connected to each other, wherein the plurality of sub-surfaces are arranged along the (Figure 9B; see at least [0060])
Hsieh et al fail to disclose that the extending direction is parallel to a slow axis of the exciting beam.
However, as discussed in claim one, where the fast and slow axis are switched in the prior art, it would have been obvious to one of ordinary skill in the art at the time of filing to align the beam expanding axis of the anisotropic diffusion element with the fast axis of the laser light of Hsieh et al in order to optimize the optical efficiency of the system, and to manage generated heat.

In regard to claim 5 and 15, Hsieh et al disclose that the exciting light source module comprises a plurality of exciting light source elements (110), the exciting light source elements are arranged into a plurality of columns (under a broad BRI, the four lights could be considered two columns), and each of the plurality of sub-surfaces of the anisotropic diffusion element corresponds to one column of the exciting light source elements (“corresponds” is a broad term—they can be said to “correspond”), wherein an exciting sub-beam emitted by the one column of the exciting light source elements forms a plurality of light spots on the corresponding sub-surface. (Figure 1A; see at least [0046]-[0049])

In regard to claim 6 and 16, Hsieh et al disclose that at a junction of adjacent two sub-surfaces of the plurality of sub-surfaces exists a ridge line or a valley line. (Figure 9B; see at least [0060])
Hsieh et al fail to disclose that the ridge line or the valley line is parallel to the slow axis of the exciting beam.
However, as discussed in claim one, where the fast and slow axis are switched in the prior art, it would have been obvious to one of ordinary skill in the art at the time of filing to align the beam expanding axis of the anisotropic diffusion element with the fast axis of the laser light of Hsieh et al in order to optimize the optical efficiency of the system, and to manage generated heat.

In regard to claim 7 and 17, Hsieh et al disclose that at least a portion of the plurality of sub-surfaces have a same inclination angle with respect to an optical axis of the anisotropic diffusion element. (Figure 9B; see at least [0060])

In regard to claim 8 and 18, Hsieh et al disclose that at least a portion of the plurality of sub-surfaces have different inclination angles with respect to an optical axis of the anisotropic diffusion element. (Figure 9B; see at least [0060])

In regard to claim 9 and 19, Hsieh et al disclose that the wavelength converter comprises at least one wavelength conversion area (131a/131b) and at least one light transmission area (133), when the wavelength converter rotates around the central axis (a color wheel), the at least one wavelength conversion area and the at least one light transmission area are configured to cut into the transmission path of the exciting beam in turns (a color wheel), when the at least one light transmission area cuts into the transmission path of the exciting beam, the exciting beam passes through the at least 
a light combining unit (not labeled, but lens before 130 but after 145 and after 130 and before 160; Figure 1A), located between the exciting light source module and the wavelength converter (lens before 130) and located on transmission paths of the at least one conversion beam and the exciting beam passing through the wavelength converter (lens after 130). (Figure 1A; see at least [0046]-[0049])

In regard to claim 10 and 20, Hsieh et al disclose that the light combining unit is a color separating unit (at least 145—see 112(b) rejection above), the color separating unit is located on the transmission path of the exciting beam emitted from the exciting light source module, and the color separating unit transmits the exciting beam emitted from the exciting light source module to the wavelength converter and combines the at least one conversion beam with the exciting beam passing through the wavelength converter. (Figure 1A; see at least [0046]-[0049])

In regard to claim 11, Hsieh et al disclose a projection apparatus, comprising an illumination system (100), a light valve (210) and a projection lens (220), wherein the illumination system is configured to provide an illumination beam, the illumination system comprises an exciting light source module (110), a wavelength converter (130) (120), wherein the exciting light source module is configured to provide an exciting beam; 
the wavelength converter is disposed on a transmission path of the exciting beam; and 
the anisotropic diffusion element is disposed on the transmission path of the exciting beam and located between the exciting light source module and the wavelength converter, wherein the anisotropic diffusion element allows the passing exciting beam to expand in a light expanding direction; 
the light valve is disposed on a transmission path of the illumination beam for modulating the illumination beam into an image beam; and 
the projection lens is disposed on a transmission path of the image beam. (Figure 1A; see at least [0046]-[0049])
Hsieh et al fail to disclose that the light expanding direction is parallel to a fast axis of the exciting beam. (To be clear, the prior art teaches a light expanding direction along the slow axis.)
However, the prior art of Hsieh et al teaches a laser light source in combination with a wavelength conversion wheel and an anisotropic diffusion element, and where there is a limited range and only one other option for alignment along the maximum/minimum (that is, the expanding direction can be aligned along the slow axis or the fast axis or at some state in-between—this is a limited range of at most 90 degrees), it would have been obvious to one of ordinary skill in the art at the time of filing to align the beam expanding axis of the anisotropic diffusion element with the fast Hsieh et al in order to optimize the optical efficiency of the system, and to manage generated heat.
Furthermore, the court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A In the instant case, the general conditions are expressly clear and understood by one of ordinary skill, and the range is exceedingly narrow (0 to 90 degrees). On of ordinary skill would at least find experimenting with aligning the expanding axis of the diffusion element to the fast axis of the last at least “obvious to try,” and such optimization benefit would be discovered through routine experimentation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US 2009/0185141 A1) disclose an image projector.
Kappel et al (US 6,870,650 B2) disclose a laser projector.
Mizuyama et al (US 2012/0080411 A1) disclose a laser illumination system.
Nishiatni et al (US 2014/0340931 A1) disclose an LCD device.
Takahashi et al (US 2012/0275174 A1) disclose a light projection unit.
Wang (US 2009/0268168 A1) disclose a projector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875  

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875